                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


ROBIN BRASWELL                              )
         Plaintiff,                         )
                                            )              JUDGMENT
           v.                               )
                                            )              Case No. 5:19-CV-336-KS
ANDREW M. SAUL,                             )
Commissioner of Social Security             )
Administration,                             )
            Defendant.                      )
                                            )

DECISION BY THE COURT.


IT IS ORDERED, ADJUDGED AND DECREED the court denies the Plaintiff’s Motion for
Judgment on the Pleadings [DE-21] , grants the Defendant’s Motion for Judgment on the Pleadings
[DE-23] and AFFIRMS the Commissioner’s decision.


This judgment filed and entered on 8/24/2020, with electronic service upon the following:

Michael Karl Osterhout
Paul Eaglin
Plaintiff’s Counsel

Jamie D.C. Dixon
Defendant’s Counsel


                                                    PETER A. MOORE, JR.
                                                    CLERK, U.S. DISTRICT COURT


August 24, 2020                                     /s/ Shelia D. Foell
                                                    Deputy Clerk of Court




          Case 5:19-cv-00336-KS Document 26 Filed 08/24/20 Page 1 of 1
